Title: To James Madison from Valentine Gill, 4 April 1817
From: Gill, Valentine
To: Madison, James


Sir,Blue Bell House Halifax N. S. April 4th 1817.
While gratitude fills and warms, the breast of a great and grateful people, whose feelings of regret at your departure from office, their late, great, reverd president, are consonant to the sublime thought of the eloquent Moore.
“As the sunflower turns to her God when she sets,
“The same form that she turn’d when she rose.
Free’d from those arduous cares, could you feel leisure to attend to the application of a stranger, an exile of Erin, whose prospects there, once flattering, can now alas please nomore.
I am a regular bred Engineer, versed in all its various branches, Surveying in its fullest extent, Leveling and conducting Canals &c. and permit me to add, my drawings are not inferior. Could I find employment in your extensive country; I have taken many Maps of different places which has given general satisfaction some since my arrival here, where I have been brought in; while on my way to your inviting shores.
May I presume to hope for the Honor of your patronage and favorable answer which I await before I embark; having a small family to accompany me, companions of my fate; my gratitude shall ever remain unabated for this mark of your condescension, whilst I have a pulse to vibrate; and my little ones shall hail you their benefactor and friend. I have the Honor to be Sir, Very respectfully Your most Obedt Hble Servt &c.
Valentine Gill
